Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taught or suggested that one skilled in the art would have manufactured a high-pressure tank by winding carbon fiber impregnated with thermosetting resin on a liner which incorporated induction heating the wound product with two independent induction heating means, one for the trunk and one for the dome part of the tank wherein the temperature of the trunk and dome were controlled independently of one another in the processing. The reference to Emori (US 9211683) taught the use of separate controlled heating of the dome end portion and the body portion of a wound pressure vessel, however the main body was heated via induction heating while the dome ends are heated via resistance heating and there is simply no reason to use induction heating in place of the resistance heating. The references to Hatta et al (US 9186855), Japanese Patent 2013-163305, Japanese Patent 6-335973 and Japanese Patent 2013-45532 all suggested induction heating of a pressure vessel to cure composite windings applied to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746